Citation Nr: 0315157	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  01-07 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) health benefits.


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

Appellant served in the United States Army Reserves.  He had 
active duty for training from February 28, 1958 to August 27, 
1958.  







This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 decision from the Department of 
Veterans Affairs (VA) Healthcare System and Regional Office 
(RO) in Fort Harrison, Montana.  The RO determined that the 
appellant did not have basic eligibility for VA health 
benefits.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that due process deficiencies exist, 
requiring a remand of this issue on appeal. 

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30 day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a one year period.

The statement of the case (SOC) of August 2001 does not 
address the VCAA.  There is no document of record which 
advises the veteran of the notice requirements of the VCAA, 
regarding the current issue.  

This failure to address the VCAA in its August 2001 SSOC, or 
elsewhere in the claims file, amounts to a substantial 
oversight indicative of minimal RO development and 
accordingly compels remand.  

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra and 
Disabled American Veterans et al., supra.  
The letter should specifically notify the 
appellant of the one year period for 
response.    

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

